       UNITED STATES DISTRICT COURT
       SOUTHERN DISTRICT OF NEW YORK

NAILAH GARY,

                             Plaintiff,

              - against -                                           OPINION AND ORDER

CITY OF NEW YORK, OFFICER ROHAN                                         18 Civ. 5435 (ER)
LUMSDEN, OFFICER JOSEPH DIAZ, SERGEANT
JAMES BOYLE, MANHATTAN COLLEGE, and
JUAN CEREZO,

                             Defendants.



       Ramos, D.J.:

       On June 15, 2018, Defendants Manhattan College and Juan Cerezo (collectively, the

“College Defendants”) filed a notice of removal, seeking to remove Plaintiff Nailah Gary’s civil

action against them from the Supreme Court of New York, Bronx County, to this District. See

Doc. 1. Before the Court is Gary’s unopposed motion to remand pursuant to Title 28, United

States Code, Sections 1446 and 1447. See Doc. 6. For the reasons stated below, Gary’s motion

is GRANTED.

I. BACKGROUND

       The relevant facts are undisputed. On April 23, 2018, Gary filed a civil action in the

Supreme Court of New York, Bronx County, against the City of New York, several officers of

the New York City Police Department (collectively with the City of New York, the “City

Defendants”), and the College Defendants. See Doc. 1. Gary served all defendants with a

summons and a copy of the Complaint on May 16, 2018. Id. ¶¶ 2, 6.
       The College Defendants filed a notice of removal on June 15, 2018. Id. In their notice,

and specifically under a section titled “All Known Defendants Join in Removal,” the College

Defendants stated the following: “On June 4th, 6th, 7th, 11th, 13th, and 14th, 2018, we

contacted the City Law Department regarding [City Defendants’] consent for removal of this

action. We have yet to receive a response on this issue.” Id. ¶ 14 (emphasis added).

       Gary filed a motion to remand on July 5, 2018, arguing that removal was improper

because the College Defendants failed to procure the consent of the City Defendants. See Docs.

6–7. Neither the College Defendants nor the City Defendants responded to Gary’s motion.

II. DISCUSSION

       A. Legal Standard

       “[A]ny civil action brought in a State court of which the district courts of the United States

have original jurisdiction, may be removed by the defendant or the defendants, to the district court

of the United States for the district and division embracing the place where such action is pending.”

28 U.S.C. § 1441(a). The Second Circuit has clearly explained that federal courts should construe

this statute narrowly, resolving any doubts against removability, “[i]n light of the congressional

intent to restrict federal court jurisdiction, as well as the importance of preserving the independence

of state governments.” Lupo v. Human Affairs Int’l, Inc., 28 F.3d 269, 274 (2d Cir. 1994) (quoting

Somlyo v. J. Lu-Rob Enters., Inc., 932 F.2d 1043, 1045–46 (2d Cir. 1991), superseded on other

grounds by rule as stated in Contino v. United States, 535 F.3d 124, 126–27 (2d Cir. 2008)). Such

strict construction of the removal statute also aids in avoiding “litigation about matters peripheral

to the merits of lawsuits.” Payne v. Overhead Door Corp., 172 F. Supp. 2d 475, 477 (S.D.N.Y.

2001) (quoting Berrios v. Our Lady of Mercy Med. Ctr., No. 99 Civ. 21 (DLC), 1999 WL 92269,

at *3 (S.D.N.Y. Feb. 19, 1999)).



                                                      2
        The party seeking removal bears the burden of proving that the jurisdictional and

procedural requirements of removal have been met. Burr ex rel. Burr v. Toyota Motor Credit Co.,

478 F. Supp. 2d 432, 436 (S.D.N.Y. 2006) (citing Mehlenbacher v. Akzo Nobel Salt, Inc., 216 F.3d

291, 296 (2d Cir. 2000)). Such an approach is “warranted because removal abridges the deference

courts generally give to a plaintiff’s choice of forum.” Groman v. Cola, No. 07 Civ. 2635 (RPP),

2007 WL 3340922, at *3 (S.D.N.Y. Nov. 7, 2007) (internal quotation marks omitted).

        A defendant must file a notice of removal within thirty days “after the receipt by the

defendant, through service or otherwise, of a copy of the initial pleading . . . or within [thirty] days

after the service of summons upon the defendant if such initial pleading has then been filed in court

and is not required to be served on the defendant, whichever period is shorter.” 28 U.S.C. §

1446(b)(1). In addition, “[w]hen a civil action is removed solely under section 1441(a), all

defendants who have been properly joined and served must join in or consent to the removal of

the action.” 28 U.S.C. § 1446(b)(2)(A). Section 1446(b)(2)(A) does not speak to how long a

defendant has to join or consent to removal initiated by another defendant. However, “the removal

statute has consistently been interpreted to require that all defendants consent to removal within

the thirty[-]day period.” Payne, 172 F. Supp. 2d at 477. This is known as the rule of unanimity,

generally requiring each defendant to provide unambiguous, written consent to the Court before

the thirty-day period expires. Id. Consent communicated among defendants is insufficient.

Rather, “each defendant must notify the Court of its consent prior to the expiration of the thirty-

day period for the removal petition to be timely.” Berrios, 1999 WL 92269 at *2.

        If any defect in the removal procedure occurs, courts are authorized to remand a case to the

state court in which the action originated. 28 U.S.C. § 1447(c); see also LaFarge Coppee v.

Venezolana De Cementos, S.A.C.A., 31 F.3d 70, 72 (2d Cir. 1994). While a procedural defect in



                                                       3
removal does not deprive a federal court of jurisdiction, all doubts as to the procedural validity of

removal will be resolved in favor of remand. Somlyo, 932 F.2d at 1046; see also Codapro Corp.

v. Wilson, 997 F. Supp. 322, 325 (E.D.N.Y. 1998) (“There is nothing in the removal statute that

suggests that a district court has ‘discretion’ to overlook or excuse prescribed procedures.”

(internal quotation marks and citation omitted)). As is true of sustaining a removal action

generally, the removing party bears the burden of demonstrating that the removal was procedurally

proper. Wilds v. United Parcel Serv., Inc., 262 F. Supp. 2d 163, 171 (S.D.N.Y. 2003) (citation

omitted). If the removing party fails to meet this burden, the case must be remanded. Id.

        Thus, in a multi-defendant case where all defendants must provide the court with written,

unambiguous consent to removal within the thirty-day period, a “[f]ailure to do so amounts to a

procedural defect in the removal process and justifies a remand by the federal court.” Thomas &

Agnes Carvel Found. v. Carvel, 736 F. Supp. 2d 730, 740 (S.D.N.Y. 2010). The gravamen of the

foregoing cases is that each removing defendant must provide the federal court with a clear and

timely statement of its intent to subject itself to federal jurisdiction. Failure to do so, or to do so

in a way that is equivocal or ambiguous, renders the purported consent a nullity.

        B. College Defendants’ Notice of Removal Lacks Unambiguous Consent

        In this case, removal by the College Defendants is plainly improper. The text of Section

1446(b)(2)(A) is clear: “When a civil action is removed solely under [S]ection 1441(a), all

defendants who have been properly joined and served must join in or consent to the removal of

the action.” Here, the College Defendants base removal upon Section 1441(a) solely. 1

Therefore, Section 1446(b)(2)(A) and the rule of unanimity apply. And it is undisputed that the



1
  To be sure, College Defendants also purport to remove pursuant to 28 U.S.C. § 1446. However, Section 1446
provides the procedure for removal; it does not provide an independent basis for removal. Accordingly, the Court
finds that College Defendants’ notice of removal is based solely upon Section 1441(a).

                                                            4
